Per Curiam

Under the provisions of section 3 of article 6 of the constitution, the senate of the thirteenth general assembly, now in session, has asked the court for its opinion as to the constitutionality of Senate Bill No. 27, as amended, which is a bill for “An act providing for the regulation of the payment of wages, in lawful money of the United States, and providing a penalty for the violation thereof.”
For the purposes of the opinion, it is sufficiently exact to say that the general object of the bill is to require all private corporations doing business within this state, except railroad corporations and corporations exclusively operating ditches, canals or reservoirs, to pay to their employees the wages earned each and every fifteen days in lawful money of the United States, payable on the fifth and twentieth of each calendar month for all wages earned up to and within five days of such payment. Section 5 declares that any contract or agreement made between any corporation and any parties in its employ, whose provisions shall be in violation, evasion or circumvention of the act, shall be unlawful and void. In sections 2 and 7 penalties are prescribed for a violation of the provisions of the act, and attorneys’ fees are awarded to the successful party in suits brought by employees to collect their wages thereunder. Section 8 provides that corporations hereafter organized for pecuniary profit, except railroad companies, shall be deemed to have incorporated with special reference to the provisions of the act, and the obligation to comply with its provisions shall be deemed the condition upon which the incorporation is granted by the state.
Learned counsel have appeared in support of, and against, the validity of the proposed act. It was contended by counsel who challenged the constitutionality of the measure, and conceded by counsel who asserted its validity that, if the *361court adhered to its established practice iu such cases, it must decline to answer the questions propounded by the honorable senate. During the session of the twelfth general assembly, this court in In re House Bill No. 99, reported in 26 Colo. 140, re-announced, and conformed to, ,the general practice prevailing since the matter was first considered, and withheld opinion on the questions submitted. A number of cases were there cited to the same point. The object of the bill then under consideration was the same as one of those embodied in the present one, viz., to secure to a certain class of laborers payment of wages in lawful money of the United States. The present bill goes further, and also makes mandatory the semi-monthly payment of wages. The two objects are the same in kind in that they relate solely to private rights of individuals and corporations; and it has been repeatedly held that, in these ex parte proceedings, such considerations do not invoke the jurisdiction of this court under the section of the constitution which requires the supreme court to “give its opinion upon important questions upon solemn occasions.”
Again, and for the reasons stated in In re House Bill No. 99, supra, we follow the established practice in withholding our opinion upon the questions contained in the accompanying resolution.